internal_revenue_service number release date index number ---------------------------------------------------- ------------------------------------------------- -------------------------------------------- ---------------------------------------- ------------------------------------ department of the treasury washington dc person to contact ---------------------------- id no ----------------- telephone number -------------------- refer reply to cc tege eoeg eo3 plr-111663-15 date date legend -------------------------------------------------- ------------------------ ----------------------- ------------------------------------------- ----------------------------------------------------------- trust date date state plan statute -------------------------------- statute -------------------------------- dear ------------------ this letter responds to a letter from your authorized representative dated date and subsequent correspondence submitted on behalf of the trust requesting a ruling that the trust’s income is excludable from gross_income under internal_revenue_code irc sec_115 and the trust is not required to file annual income_tax returns under sec_6012 the trust represents the facts as follows facts the trust was established on date pursuant to the laws of the state it operates pursuant to a_trust agreement amended and restated as of date the trust was established by various political subdivisions of the state the participating employers to hold assets used to provide health and welfare benefits to their employees and some former employees as provided under the plan the trust is managed by a nine- member board_of trustees each board member is elected by the participating employers plr-111663-15 the board established and administers the plan which is set forth in a separate written instrument adopted by the board the plan provides health insurance life_insurance disability insurance and survivor income benefits each participating employer must be a political_subdivision created by and existing under the laws of the state that is also a local_government as defined in statute or a council of governments comprised of state political subdivisions and recognized as a legal entity pursuant to statute participants are employees some former employees and their spouses dependents and beneficiaries for each participating employer the trust’s board and the employer’s governing body sign an agreement that binds the employer to the provisions of the trust agreement defines the participants identifies those benefits provided by the plan to participants and sets forth the employer contributions and employee contributions if applicable to the trust the trust holds all contributions together with any appreciation to be managed and administered in trust pursuant to the terms of the trust agreement the trust’s assets are applied for the purpose of providing benefits under the plan providing related_services and paying the reasonable expenses of administering the plan and the trust no part of the trust’s assets will inure to a private interest other than to pay the reasonable expenses of administering the plan and the trust no individual or entity has any rights under the plan or the trust except as provided in the plan and in the trust agreement any attempt to assert additional rights will be void the plan and the trust are always to be operated to comply with all requirements under the irc the trust may be dissolved by a two-thirds vote of the board however upon termination of the trust after the payment of outstanding benefits the trust’s remaining assets will be distributed to the participating employers on a pro-rata basis in no event will the trust’s assets be distributed or revert to any entity that is not a state a political_subdivision of a state or an entity the income of which is excludable from its gross_income by application of sec_115 law and analysis issue - sec_115 sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof plr-111663-15 revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks eg casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 because the organization is performing an essential_governmental_function the revenue_ruling states that the income of such an organization is excludable from gross_income so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions is deemed incidental to the public benefit through the trust political subdivisions of the state are able to provide health and welfare benefits to current and some former employees providing these health and welfare benefits constitutes the performance of an essential government function within the meaning of sec_115 see revrul_90_74 and revrul_77_261 the trust’s income accrues to political subdivisions of the state no private interests will participate in or benefit from the operation of the trust other than as providers of goods or services the benefit to the current and former employees is incidental to the public benefit see revrul_90_74 in no event including dissolution will the trust’s assets be distributed or revert to any entity that is not a state a political_subdivision of a state or an entity the income of which is excludable from its gross_income by application of sec_115 issue - sec_6012 sec_301_7701-1 of the procedure and administration regulations regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 of the plr-111663-15 regulations unless a provision of the irc provides for special treatment of that organization sec_301_7701-4 of the regulations provides that in general an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit the trust enables political subdivisions of the state to set_aside funds to be used to provide health and welfare benefits to current and some former employees as provided for under the plan the trustees are charged with the responsibility for the protection and conservation of the trust’s assets for the benefit of the beneficiaries of the trust the beneficiaries of the trust cannot share in the discharge of the trustees’ responsibility for the protection and conservation of property and therefore are not associates in a joint enterprise for the conduct of business for profit thus the trust is treated as a_trust under sec_301_7701-4 of the regulations sec_6012 provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or more regardless of the amount of taxable_income shall make returns with respect to income taxes under subtitle a based solely on the facts and representations submitted by the trust we conclude that because the income of the trust derives from the exercise of an essential_governmental_function and accrues to a state or a political_subdivision thereof the trust’s income is excludable from gross_income under sec_115 the trust is classified as a_trust under sec_301_7701-4 of the regulations because the trust’s income is excludable from gross_income under sec_115 the trust is not required by sec_6012 to file annual income_tax returns no opinion is expressed concerning the federal tax consequences under any irc provision other than the ones specifically cited above except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling concerns only the federal tax treatment of the trust’s income and may not be cited or relied upon by any taxpayer including the trust employers participating in the trust and any recipients of benefits paid under the terms of the trust as to any matter relating to the taxation of accident or health contributions or benefits plr-111663-15 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely kenneth m griffin branch chief exempt_organizations branch tax exempt government entities cc
